Citation Nr: 1034336	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran contends that 
his current low back pain is a result of an in-service injury 
when he fell on a floor while performing KP duties.  Although 
service treatment records do no document low back complaints, X-
ray studies of the lumbar spine were done in February 1956.  
Moreover, VA treatment records indicate the Veteran complained of 
low back pain in July 2004, and that he had a history of a lumbar 
fusion.  There is no evidence of record addressing whether the 
Veteran's current low back condition is etiologically linked to 
his service or any incident therein.  The Veteran's 
representative contends that he should be provided a VA 
orthopedic examination to address whether his low back disability 
is etiologically related to his service or his alleged in-service 
injury.  The Board therefore finds that the Veteran should be 
afforded a VA orthopedic examination to determine the current 
nature, extent and etiology of any and all diagnosed low back 
disabilities.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4).

The Board also notes that the Veteran's most recent VA treatment 
records are dated in September 2007.  Copies of any available VA 
records subsequent to September 2007 need to be obtained and 
incorporated in the claims file.  It is important to note that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records 
should be associated with the claims files.  38 U.S.C. § 5103A 
(West 2002).

Finally, as noted above, the Veteran's VA treatment records 
indicate that he gave a history of having undergone a lumbar 
spinal fusion.  Moreover, VA treatment records further indicate 
that the Veteran was followed by a Dr. William Brown in his 
community.  However, there are no private treatment records 
associated with the Veteran's claims file and while the Veteran 
has indicated that he has no further evidence to submit, VA 
should make another attempt to obtain this outstanding evidence 
that the Veteran has identified during his VA treatment.  38 
U.S.C.A. § 5103A(b),(c). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  VA should attempt to obtain the 
appropriate authorization forms from the 
Veteran in order to assist him in attempting 
to obtain complete records of treatment, if 
any, from Dr. William Brown, and any other 
private treatment facilities that treated his 
low back pain.  After receiving the 
authorization, VA should obtain and associate 
the records with the claims file.  If these 
records are unavailable, it should be 
documented in the claims file.

2.  VA should obtain any VA treatment 
records, dating from September 2007 to the 
present, and associate the records with the 
Veteran's claims file.  

3.  After the above development has been 
completed to the extent possible, the Veteran 
should be afforded a VA orthopedic 
examination to determine the current nature 
and etiology of any low back disorder found 
to be present.  All necessary studies or 
tests should be accomplished and the examiner 
must review the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledge such review in the 
examination report.  If the examiner 
diagnoses a current low back disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the Veteran's low back disability is 
etiologically related to his service or any 
incident therein.  If the examiner is unable 
to provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
this claim.

4.  Thereafter, the RO should readjudicate 
the issue of service connection for residuals 
of a low back injury.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



